Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 	The amendment and remarks, filed 10/12/2021, are acknowledged.  Claim 1 is amended.  Claims 1-12 are currently under examination.

Claim Objections
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
35 USC § 102

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claims 1-7 and 9 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Endo et al (US Patent Application Publication 2010/0159072; 2010) is maintained for the reasons set forth in the previous office action.  The rejection has been amended to reflect the claim amendment.
The instant claims are drawn to liquid formulations comprising a TLR and/or NOD agonist lysate and/or cell wall extract from a Gram-positive bacterium and a buffer.
Endo et al disclose a composition of lysed Lactobacillus plantarum and buffer for oral administration (see paragraph 0162).  These compositions would necessarily contain amino acids and sugars.  A composition of lysed Lactobacillus plantarum would necessarily comprise TLR and NOD agonists as it would contain peptidoglycan. 
Applicant argues:
That Endo et al does not disclose a lysate and/or cell wall extract that comprises a TLR ligand that activates at least one or more TLRs or NLRs.  Applicant asserts that Endo does not inherently anticipate the claims and argues that the office action does not provide evidence to support the presumption that the disclosed composition of lysed Lactobacillus plantarum would necessarily comprise TLR and NOD agonists. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Both applicant’s specification and a vast amount of art show that a Lactobacillus plantarum lysate would contain peptidoglycan, which is a known TLR agonist, as well as other TLR and NLR agonists.  The specification states that the gram positive bacterial lysate compositions of the disclosure can activate one or more TLRs (see page 66).  These compositions explicitly include Lactobacillus plantarum lysates.  In addition, on page 18, the 

The rejection of claims 1-7 and 9 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zakostelska et al (PLOS One, Vol 6, Issue 11, e27961:1-11, 2011) is maintained for the reasons set forth in the previous office action.  The rejection has been amended to reflect the claim amendment.
The instant claims are drawn to liquid formulations comprising a TLR and/or NOD agonist lysate and/or cell wall extract from a Gram-positive bacterium and a buffer.
Zakostelska et al disclose compositions containing Lactobacillus casei and Lactobacillus plantarum lysates and buffer (see page 2, column 2). These compositions would necessarily contain amino acids and sugars. A composition of lysed Lactobacillus plantarum would necessarily comprise TLR and NOD agonists as it would contain peptidoglycan. 
Applicant argues:
That Zakostelska et al does not disclose a lysate and/or cell wall extract that comprises a TLR ligand that activates at least one or more TLRs or NLRs.  Applicant asserts that Zakostelska does not inherently anticipate the claims and argues that the office action does not provide evidence to support the presumption that the disclosed composition of lysed Lactobacillus plantarum would necessarily comprise TLR and NOD agonists. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Both applicant’s specification and a vast amount of art show that a Lactobacillus plantarum lysate would contain peptidoglycan, which is a known TLR agonist, as well as other TLR and NLR agonists.  The specification states that the gram positive bacterial lysate compositions of the disclosure can activate one or more TLRs (see page 66).  These compositions explicitly include Lactobacillus plantarum lysates.  In addition, on page 18, the specification states that the biological molecules that are released upon lysing include, among other things, peptidoglycan.  It is taught in basic microbiology classes that gram positive organisms such as lactobacilli contain peptidoglycan.  This is also taught in at least one reference applicant has disclosed as part of the IDS.  See for example, Silhavy et al (The bacterial cell envelope,” Cold Spring Harb Perspect Biol, 2(5):a000414, 2010; IDS filed 3/26/2020).  Other references disclosed by applicant teach that peptidoglycan is a TLR ligand.  For example, Fukata et al (Seminars in Immunol, 21:242-253, 2009; IDS filed 3/26/2020), shows that peptidoglycan is both a TLR ligand and a NLR ligand.   Furthermore, the art teaches that not only is peptidoglycan in general a TLR ligand, but that Lactobacillus plantarum peptidoglycan and components can activate TLR and NLRs.  See for example, Bron et al (Nature Rev. Microbiol., 10:66-78, 2012).  Therefore, it is very clear that the Lactobacillus plantarum lysate disclosed by Zakostelska et al contains TLR ligands that activate at least one or more TLR or NLR.  

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645